SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

706
TP 12-02304
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ERIC FECHTER, PETITIONER,

                     V                            MEMORANDUM AND ORDER

NEW YORK STATE OFFICE OF CHILDREN AND FAMILY
SERVICES AND NIAGARA COUNTY DEPARTMENT OF
SOCIAL SERVICES, RESPONDENTS.


HOGAN & WILLIG, PLLC, AMHERST (KEVIN S. MAHONEY OF COUNSEL), FOR
PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR RESPONDENT NEW YORK STATE OFFICE OF CHILDREN AND FAMILY
SERVICES.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Niagara County [Ralph A.
Boniello, III, J.], entered August 13, 2012) to review a determination
of respondent New York State Office of Children and Family Services.
The determination denied petitioner’s request that an indicated report
of maltreatment be amended to unfounded.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
to review a determination, made after a fair hearing, denying his
request to amend an indicated report of maltreatment with respect to
his daughter to an unfounded report, and to seal it (see Social
Services Law § 422 [8] [a] [v]; [c] [ii]). “Our review . . . is
limited to whether the determination was supported by substantial
evidence in the record on the petitioner[’s] application for
expungement” (Matter of Mangus v Niagara County Dept. of Social
Servs., 68 AD3d 1774, 1774, lv denied 15 NY3d 705 [internal quotation
marks omitted]). Upon conducting such a review, we conclude that the
agency’s determination is supported by substantial evidence (see
generally Matter of Draman v New York State Off. of Children & Family
Servs., 78 AD3d 1603, 1603-1604; Mangus, 68 AD3d at 1775; Matter of
Theresa G. v Johnson, 26 AD3d 726, 726-727).


Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court